Citation Nr: 0815241	
Decision Date: 05/08/08    Archive Date: 05/14/08

DOCKET NO.  08-02 963	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel

INTRODUCTION

The veteran had active military service from May 1968 to May 
1970.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia, that, in pertinent part, also granted 
service connection and an initial 10 percent rating for 
coronary artery disease.  The veteran submitted a timely 
notice of disagreement as to this issue, for which a 
statement of the case was issued in January 2008.  However, 
the veteran's January 2008 substantive appeal only addressed 
his claim for an increased initial rating for his service-
connected PTSD.  As such, the Board will confine its 
consideration to the issue set forth on the title page. 

In February 2008, the veteran testified during a hearing at 
the RO before the undersigned Veterans Law Judge.  A 
transcript of that hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran seeks an initial rating in excess of 50 percent 
for his service-connected PTSD.  In his January 2008 
substantive appeal, the veteran said he was unable to sustain 
permanent employment and experienced constant anger, 
depression, and an inability to make good decisions.  He had 
difficulty adapting to stressful circumstances and was unable 
to maintain effective relationships.

During his February 2008 Board hearing, the veteran said he 
held over ten jobs since discharge.  He testified that he was 
able to obtain jobs but unable to keep them that he 
attributed concentration problems and difficulty getting 
along with others (see hearing transcript at page 3).  He 
experienced depression, anxiety, and sleep difficulty that 
were treated with prescribed medication and outpatient group 
therapy at a VA medical facility (Id. at pages 6 and 9).

When examined by a VA psychologist in June 2007, the veteran 
reported a history of difficulty maintaining employment.  
Diagnoses included PTSD and a score of 50 was assigned on the 
Global Assessment of Functioning (GAF) scale of the American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders, 4th Edition (DSM-IV).  GAF scores 
between 41 and 50 reflect serious symptoms or any serious 
impairment in social, occupational, or school functioning.  
Id.  However, the VA examiner did not comment on whether the 
veteran's service-connected PTSD affects his ability to 
obtain and maintain substantially gainful employment, as the 
veteran asserted in his oral and written statements.  In 
August 2006, a VA social worker assigned a GAF score of 45.

As such, the Board is of the opinion that the veteran should 
be afforded a new VA examination to more accurately assess 
the current severity and all manifestations of the veteran's 
service-connected PTSD.

Accordingly, the case is REMANDED for the following action:

1.	The RO/AMC should obtain all VA 
medical records regarding the 
veteran's treatment for the 
period from October 2006 to the 
present, and any additional and 
pertinent private medical records 
identified by him.  After 
obtaining any necessary medical 
authorizations from him, these 
records should be obtained.  If 
any records are unavailable, a 
note to that effect should be 
placed in the veteran's claims 
file and the veteran and his 
representative so advised in 
writing.

2.	Then, the veteran should be 
scheduled for a VA examination by 
a psychiatrist to assess the 
current severity and all 
manifestations of his service-
connected PTSD.  The veteran's 
claims file and medical records 
must be made available to the 
examiner prior to the 
examination.  All indicated tests 
and studies should be conducted 
and all clinical findings 
reported in detail.  The 
psychiatric examiner is requested 
to address the following:

a.	the examiner should 
indicate, with respect to 
each of the psychiatric 
symptoms identified, 
whether such symptom is a 
symptom of the veteran's 
service-connected PTSD.

b.	The examiner should also 
comment on the degree and 
type of industrial 
impairment resulting from 
the veteran's service- 
connected PTSD.  
Specifically, it should be 
indicated whether 
employment seems possible 
or would be impossible 
given the symptoms and 
findings.  Age is not to be 
considered a factor in 
rendering this opinion.

c.	To the extent possible, the 
manifestations of the 
service-connected PTSD 
should be distinguished 
from those of any other 
mental disorder found to be 
present.

d.	The examiner is 
specifically requested to 
include in the diagnostic 
formulation an Axis V 
diagnosis (Global 
Assessment of Functioning 
Scale) consistent with the 
DSM-IV and an explanation 
of what the assigned score 
represents.

3.	Thereafter, the RO should 
readjudicate the appellant's 
claim for an initial rating in 
excess of 50 percent for PTSD.  
If the benefits sought on appeal 
remain denied, the appellant and 
his representative should be 
provided with a supplemental 
statement of the case (SSOC).  
The SSOC should contain notice 
of all relevant actions taken on 
the claim, to include a summary 
of the evidence and applicable 
law and regulations considered 
pertinent to the issue currently 
on appeal since the January 2008 
statement of the case.  An 
appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



